Citation Nr: 9922158	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-20 483A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  

2.  Entitlement to service connection for cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969 and from June 1974 to February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The veteran appeared at a personal hearing 
before a Hearing Officer at the RO in October 1997.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The service medical records show that in 1995, the 
veteran experienced premature atrial contractions while 
taking a cardiac stress test.  

3.  No objective medical evidence has been presented to show 
that the veteran currently has cardiovascular disability.  

4.  The report of the veteran's January 1996 service 
separation examination noted a puretone threshold of 40 
decibels at 4000 hertz in the right ear.  

5.  The puretone thresholds, and speech recognition scores, 
shown on the veteran's December 1996 VA audiologic 
examination did not meet the minimum criteria to be 
considered disabling under the applicable regulation.  


CONCLUSIONS OF LAW

1. A well-grounded claim for service connection for bilateral 
sensorineural hearing loss has not been submitted.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1998).  

2.  A well-grounded claim for service connection for 
cardiovascular disability has not been submitted.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  The United States Court 
of Appeals for Veterans Claims has determined "that 
establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and [service]."  
(emphasis added) Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

However, the threshold determination is whether the veteran 
has submitted evidence of a well-grounded claim.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the claimant further in the development of facts pertinent to 
the claim.  Murphy v. Derwinski, 1 Vet. App. at 81.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records show that on audiologic 
testing in July 1972, the puretone thresholds in decibels 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
40
LEFT
5
0
0
10
35

The veteran complained of heart palpitations and, in November 
1995, he experienced premature atrial contractions while 
undergoing a cardiac stress test.  The impression was maximum 
negative exercise treadmill test, benign symptomatic 
extrasystoles, not considered disabling.  The report of his 
January 1996 service separation examination noted that he had 
an increased triglyceride level, which was not considered 
disabling.  On audiologic testing in January 1996, the 
puretone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
40
LEFT
5
5
0
10
35

The report of the veteran's December 1996 VA audiologic 
examination noted the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
35
LEFT
0
0
0
0
30

Speech recognition ability, using the Maryland CNC Test was 
100 percent in both ears.  

The report of the veteran's December 1996 VA examination for 
diseases of the heart showed that the heart had a regular 
rate and rhythm with no murmurs.  X-ray studies revealed that 
the heart was of normal size.  The diagnosis was premature 
atrial contractions by history.  

During his October 1997 personal hearing, the veteran, a 
physician, asserted that he believed his heart palpitations 
were symptomatic of a cardiovascular disease, possibly 
coronary ischemia, although coronary ischemia had not been 
diagnosed.  He further asserted that his high frequency 
hearing had worsened, and that this adversely affected his 
ability to use a stethoscope.  

The record contains a report from K. Michael Zabel, M.D., a 
private cardiologist, noting that the results of the 
veteran's November 1997 heart monitoring showed sinus rhythm 
with isolated monofocal premature ventricular complexes.  No 
cardiovascular disease was diagnosed.  

Upon consideration of all the evidence of record, the Board 
finds that the veteran has not carried his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that he currently has a 
cardiovascular disability or disabling sensorineural hearing 
loss.  While the puretone threshold at 4000 hertz in the 
veteran's right ear was noted in 1972 and January 1996 to be 
40 decibels, on authorized VA audiologic testing, it was 
found to be 35 decibels, below the level required to be 
considered disabling for purposes of VA benefits.  38 C.F.R. 
§ 3.385.  Further, while the veteran has had isolated 
incidences of heart palpitations and premature atrial 
contractions, these have not been shown to represent a 
chronic cardiovascular disorder, nor has any cardiovascular 
disorder been diagnosed.  

Although the veteran may well believe that he has disabling 
sensorineural hearing loss, and a cardiovascular disease 
manifested by premature atrial contractions, the objective 
medical evidence has not confirmed the presence of the 
claimed disabilities.  Therefore, his claims for service 
connection are not well grounded and must be denied.  See 
Rabideau v. Derwinski, 2 Vet. App. at 143.  Although the 
veteran has expressed concern that his heart palpitations 
might represent prodromal symptoms of a future chronic heart 
disorder, allegations of future disability are not sufficient 
for an award of compensation.  See Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997).  


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.  

Service connection for cardiovascular disability is denied.  



		
WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

